t c memo united_states tax_court city of columbus ohio petitioner v commissioner of internal revenue respondent docket no 3301-95b filed date david l miller for petitioner rebecca l caldwell-harrigal and richard l carlisle for respondent supplemental memorandum opinion tannenwald judge petitioner has filed motions to reconsider our prior opinion herein t c filed date and to vacate and revise our decision entered in accordance this opinion supplements our opinion in 106_tc_325 with that opinion respondent has filed responses thereto as ordered by the court the substance of petitioner's motion for reconsideration is our alleged failure to take into account certain legislative_history which according to petitioner should cause us to reach the opposite conclusion from that articulated in our prior opinion in its reply brief submitted prior to the issuance of that opinion petitioner for the first time argued that its proposed issue was entitled to the benefit of the pre-1986 rules relying on material in the general explanation of the tax_reform_act_of_1986 prepared by the staff of the joint_committee on taxation the general explanation in connection with the enactment of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the general explanation stated with respect to new provisions dealing with arbitrage_bonds congress intended this provision to prohibit issuance of refunding bonds as well as new issues of pension arbitrage_bonds after date regardless of whether the proceeds of the refunded bonds used to acquire the annuities may have been treated as spent proceeds under prior_law staff of the joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print emphasis added to this statement the following footnote was added a technical amendment may be necessary for the statute to reflect this intent id pincite n emphasis added in its reply brief petitioner went on to state that because no subsequent technical amendment was ever enacted reflecting such an intent we should conclude that without such technical amendment the language in the body of the general explanation ought not to be taken into account we were of the view however that petitioner's argument was far too speculative to merit consideration and consequently saw no need to refer to the language in the body of the general explanation or the footnote because other materials which we discussed in our prior opinion furnished more than an adequate foundation for our conclusion in its motion for reconsideration petitioner sets forth its new discovery namely that congress in enacting the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 included the following addition as sec_1314 of the tax_reform_act_of_1986 h arbitrage restriction on investments in investment-type_property --in the case of a bond issued before date date in the case of a bond described in sec_1312 sec_103 of the code shall be applied by treating the reference to securities in paragraph thereof as including a reference to investment-type_property but only for purposes of determining whether any bond issued after date to advance refund such bond or a bond which is part of a series of refundings of such bond is an arbitrage_bond within the meaning of sec_148 of the 1986_code petitioner asserts that this provision requires us to determine the tax-exempt status of the bond issue involved herein under the code and not the 1986_code which came into being by virtue of the tax_reform_act_of_1986 it argues that the definition of investment-type_property as defined in the 1986_code applies only to advance refund bonds and that the bans and the bonds at issue herein are not such bonds particularly in the absence of any legislative_history we are unwilling to conclude that the definition of investment-type_property set forth in the transitional sec_1314 of tamra should apply to an advance refund but not to a prepayment both types of financing accomplish the same objective namely to obtain a financial advantage from the interim use of borrowed funds in the case of an advance refunding in one case or from a discount by payment in advance of the due_date in the other we are reinforced in this view by sec_1_148-1 income_tax regs dealing with prepayments see city of columbus v commissioner t c pincite and the absence of any reference therein to any transitional exception see also sec_1_148-11 income_tax regs sec_1_148-11t temporary income_tax regs fed reg date this regulation with its specific recognition of realistically defined exceptions to its application is consistent with the clearly expressed concerns of congress in discussed in our prior opinion city of columbus v commissioner t c pincite and again in neither petitioner nor our own research has revealed any such history at the time the legislation containing the transitional rule was enacted discussed in city of columbus v commissioner t c pincite in view of the foregoing petitioner's motions will be denied an appropriate order will be issued
